                Case 20-10343-LSS          Doc 6247       Filed 09/16/21     Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re                                                    Chapter 11

BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                         (Jointly Administered)
                 Debtors.
                                                         Hearing Date: September 21, 2021 @ 10:00
                                                         a.m. EST

                                                         Re: Dkt. 6212, 6213, 6222, 6223


     JOINDER OF DUMAS & VAUGHN, LLC TO THE OFFICIAL COMMITTEE OF
      TORT CLAIMANTS’ MOTION TO ADJOURN THE HEARING TO CONSIDER
    APPROVAL OF DISCLOSURE STATEMENT AND SOLICITATION PROCEDURES
     FOR THE FIFTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION FOR
         BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC [D.I. 6222]

         On behalf of the claimants it represents, Dumas & Vaughn, LLC respectfully joins in the

Tort Claimants’ Committee’s Motion to Adjourn the Hearing to Consider Approval of Disclosure

Statement and Solicitation Procedures for the Fifth Amended Chapter 11 Plan of Reorganization

for Boy Scouts of America and Delaware BSA, LLC [D.I. 6222] (the “Motion to Adjourn”),1

which seeks to adjourn the Disclosure Statement Hearing, currently scheduled to commence on

September 21, 2021, for at least three weeks.

         The Debtors filed the Fifth Amended Plan [D.I. 6212], the Amended Disclosure

Statement [D.I. 6213], the revised proposed order approving the Solicitation Procedures Motion

[D.I. 6215], and other related documents and exhibits on September 15, 2021, just four business

days prior to the date scheduled for the Disclosure Statement Hearing. These documents, well

over a thousand pages, are significantly revised from the versions last filed by the Debtors.

Among other material changes, the documents filed yesterday reflect:


1
    Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion to
    Adjourn.


                                                     1
               Case 20-10343-LSS        Doc 6247      Filed 09/16/21     Page 2 of 4




           •    a proposed settlement with The Church of Jesus Christ of Latter-day Saints

                (“TCJC”) that involves nonconsensual third-party releases and channeling

                injunctions in favor of TCJC, including for direct claims against TCJC;

           •    a proposal to grant all Chartered Organizations the benefit of nonconsensual

                third-party releases and channeling injunctions of post-January 1, 1976 abuse

                claims, in exchange solely for an assignment of their rights under insurance

                policies procured by the Debtor in which they are named as additional insureds on

                such claims and a release of indirect abuse claims by such entities, but without

                any monetary contribution (so-called Participating Chartered Organizations);

           •    a revised settlement with Hartford that involves, among other things, an allowed

                administrative expense claim of $23 million in favor of Hartford under certain

                circumstances;

           •    disclosure, for the first time, of proposed payments to be made by specific Local

                Councils under the Local Council Settlement; and

           •    a proposal to pay the fees and expenses of the Coalition in the precise amounts

                previously sought in the RSA that this Court denied.

       Each of these changes is material, its terms complex, and the financial consequences

enormous. Parties in interest should be afforded time to assess whether, in light of these and

other changes, the information contained in the Amended Disclosure Statement provides

adequate information within the meaning of section 1125 to enable creditors entitled to vote to

make an informed decision on whether to accept or reject the Fifth Amended Plan.

       But parties will not be given that time under the Debtors’ proposed schedule. Instead,

with only four business days’ notice, no opportunity to submit supplemental objections, and

limited time to consult with clients, parties in interest simply have not been afforded an



                                                 2
              Case 20-10343-LSS         Doc 6247      Filed 09/16/21       Page 3 of 4




opportunity to be heard in a meaningful manner under these circumstances. Cf. Mathews v.

Eldridge, 424 U.S. 319, 333 (1976) (“The fundamental requirement of due process is

the opportunity to be heard at a meaningful time and in a meaningful manner.” (quotation marks

and citation omitted)). More than a few days’ time is necessary for parties in interest to review

these voluminous materials, assess their consequences, and ascertain whether there is adequate

disclosure supporting them. Dumas & Vaughn, LLC respectfully submits that parties in interest

should also be afforded the opportunity to file supplemental objections to the Amended

Disclosure Statement and Solicitation Procedures Motion in advance of the Disclosure Statement

Hearing.

       The Fifth Amended Plan and Amended Disclosure Statement are the product of closed-

door meetings. This firm and others representing abuse survivors have had no opportunity to

review drafts prior to seeing the filed versions yesterday. Many of the issues raised by these

changes are novel and have not been analyzed or briefed in prior papers submitted to the Court.

Judicial economy therefore also counsels in favor of an adjournment, to give the parties

sufficient time to review, assess, and, if permitted by the Court, brief the issues posed by the

changes in an orderly manner.

                           [Remainder of page intentionally left blank.]




                                                  3
             Case 20-10343-LSS         Doc 6247       Filed 09/16/21      Page 4 of 4




       WHEREFORE, for the reasons set forth herein and in the Motion to Adjourn, Dumas &

Vaughn, LLC respectfully requests that the Court adjourn the Disclosure Statement Hearing, fix

a deadline for the filing of supplemental objections to the Amended Disclosure Statement, and

grant such other and further relief as the Court deems just and proper.

DATED: September 16, 2021                 Respectfully Submitted,

                                                BIELLI & KLAUDER, LLC

                                          By: /s/ David M. Klauder
                                              David M. Klauder, Esquire (No. 5769)
                                              1204 N. King Street
                                              Wilmington, DE 19801
                                              Phone: (302) 803-4600
                                              Fax: (302) 397-2557
                                              Email: dklauder@bk-legal.com

                                                and

                                                DUMAS & VAUGHN, LLC

                                                Ashley L. Vaughn, Esquire, admitted pro hac vice
                                                3835 NE Hancock St., Ste. GLB
                                                Portland, OR 97212
                                                Phone: (503) 616-5007
                                                Facsimile: (503) 616-5007
                                                Email: ashley@dumasandvaughn.com

                                                Counsel to D & V Claimants




                                                 4
